United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2336EM
                                  _____________

Connie Flowers,                         *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Kelly Lock,                             *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                           Submitted: February 9, 1999
                               Filed: February 18, 1999
                                _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

      Connie Flowers appeals the district court's denial of Flowers's 28 U.S.C. §
2254 petition for a writ of habeas corpus. Flowers contends her conviction and life
sentence for capital murder was obtained by the state's use of a coerced confession.
Because Flowers's appeal involves the straightforward application of settled
principles of law, we conclude that an extended opinion will serve no useful purpose.
A review of the record shows that Flowers's contention is without merit. We agree


      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
with the magistrate judge's analysis adopted by the district court and affirm without
further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-